Citation Nr: 0312409	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-04 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the RO in 
Detroit, Michigan, which denied service connection for a low 
back disorder.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In July 2000 the veteran submitted a statement, which 
indicated he received treatment for a back disorder in the 
early 1960's, at the VA hospital in Dayton, Ohio.  These 
records are not contained in the file.  In August 2000 the RO 
attempted to obtain the records however no response was 
received.  The Board then attempted to develop and obtain the 
records however a response indicated that all the veteran's 
medical records were located at the VA medical center (VAMC) 
in Ann Arbor, Michigan.

In addition, the veteran claimed he received treatment from 
the VA outpatient clinic (VAOPC) in Toledo, Ohio in 1980.  A 
review of the file reveals no records from this facility for 
the referenced time period.  The Board attempted to develop 
to obtain these records but as stated above, the records are 
located at the VAMC in Ann Arbor, Michigan.  Thus, the RO is 
instructed to contact the VAMC in Ann Arbor, Michigan and 
request all the appropriate medical records pertaining to the 
veteran's low back disorder.   

The RO should attempt to locate the veteran and he should be 
afforded a current VA examination in order to determine the 
etiology of his low back disorder.  

While this file was in the possession of the Board, 
additional development was undertaken, to include an attempt 
to obtain additional medical records and an attempt to 
provide the veteran with a VA medical examination.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
Federal Court held, in essence, that evidence obtained by the 
Board could not be considered by the Board without first 
remanding the case to the AOJ (agency of original 
jurisdiction) for initial consideration.

In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The record indicates that the 
veteran was treated for a low back 
disorder at VAMC in Dayton, Ohio in the 
early 1960's and at the VAOPC in 
Toledo, Ohio in 1980.  The RO is 
instructed to contact the VAMC in Ann 
Arbor, Michigan and obtain the 
veteran's medical records, active or 
retired, for any treatment of a low 
back disorder during the early 1960's 
at the VAMC in Dayton, Ohio and the 
VAOPC in Toledo, Ohio for treatment 
from 1980 to the present.  Make 
arrangements to obtain the following 
types of records:  Notes, Consults, 
Vitals, Medications, Lab Findings, 
Procedures, Problem List, Confirmed 
Diagnoses.

3.  The veteran should be scheduled for 
a VA orthopedic examination to determine 
the etiology of any current low back 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner is 
requested to elicit a detailed history 
of the back pathology from the veteran, 
to include in-service and post-service 
back injury and treatment, including the 
1967 work-related injury.  The examiner 
should furnish an opinion as to whether 
it is at least as likely as not that any 
current back condition is related to any 
incident or back symptoms which occurred 
during the veteran's period of military 
service from June 1954 to August 1954, 
or was of post-service onset.  

The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




